Citation Nr: 9926120	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-49 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for atopic 
dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1994 and September 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).


REMAND

A preliminary review of the record shows that, in the 
veteran's claim dated August 1995, he stated that he had 
received treatment at the Knoxville VA Medical Center for his 
bilateral hearing loss.  At a hearing before the RO in April 
1996, the veteran reiterated that he had received treatment 
at the VA Medical Center.  However, no medical records 
relating to the veteran's bilateral hearing loss have been 
associated with the claims file at this time.

The VA is deemed to have constructive knowledge of records 
generated by the VA and, in this case, has actual knowledge 
of the existence of those records.  As such, they are 
considered to be evidence that is of record at the time any 
decision is made, and should be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  See 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error...").

The record also discloses that the RO has not afforded the 
veteran with a VA examination to determine the extent and 
severity of his service-connected atopic dermatitis.  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  Once a veteran has presented a well-grounded claim, 
the VA has a duty to assist him in developing the facts that 
are pertinent to that claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The statutory duty to assist includes the conduct of 
a thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

In addition, the veteran has testified that his atopic 
dermatitis becomes severe approximately every four months.  
When evaluating a veteran with regard to a service-connected 
disability characterized by active and inactive stages, the 
RO should make an attempt to have the veteran examined during 
an active phase of the disability.  At a minimum, the RO 
should attempt to reconcile the level of severity at both 
inactive and active stages by thoroughly addressing the 
entire medical history of such a disability.  See Ardison v. 
Brown, 405 Vet.App. 408 (1994).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate with the claims file 
any and all VA medical records pertaining to treatment of the 
veteran's bilateral hearing loss and skin disorder.

2.  Thereafter, the RO should schedule the veteran for a 
comprehensive skin disorders examination.  The RO should 
schedule this examination, if possible, when the veteran 
indicates that he is experiencing a flare-up.  Since it is 
important that "each disability be viewed in relation to its 
history", 38 C.F.R. § 4.1 (1998), the examiner must be 
provided with the veteran's claims file.  The examiner is 
requested to review all pertinent records in the claims file.  
All clinical findings and subjective complaints should be 
reported in detail.  The examiner is requested to offer an 
opinion as to the nature and severity of the veteran's 
current disability.  The opinion should be suppported by a 
written rationale, and a discussion of the facts and medical 
principles involved would be of considerable assistance to 
the Board.

3.  When the development requested has been completed, the 
veteran's claims should again be reviewed by the RO on the 
basis of the additional evidence.  If the benefits sought are 
not granted, the veteran and his representative should be 
furnished a supplemental statement of the case, and be 
afforded the appropriate length of time in which to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit any 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals








